Mr. Justice O’Connor delivered the opinion of the court. 2. Sales, § 252*—when implied warranty of fitness for purpose exists. Where an article is to be made or supplied to the order of a vendee, there is an implied warranty of the fitness of the article for the special purpose designated- by vendee if known to vendor. 3. Sales, § 387*—when buyer may keep property and sue for breach of warranty. Where there is a sale and delivery of personal property with an express or implied warranty, the purchaser may keep and use the property if found to be defective and bring an action for breach of warranty. 4. Sales, § 389*—when purchaser may recoup damages for defects in goods. In an action to recover for the purchase price of goods sold under an express or implied warranty the purchaser may recoup damages sustained by reason of defects in the goods. 5. Sales, § 98*—when buyer may not rescind contract without consent of vendor. In case of breach of warranty of goods sold under a contract containing no stipulation that the goods may be returned in case of such breach, vendee has no right, in the absence of fraud, to rescind the contract without the consent of vendor. 6. Sales, § 404*—what is measure of damages for breach of warranty. The measure of damages in an action for breach of warranty of goods sold is the difference between the value of the article as warranted and its actual value in its defective condition. 7. Sales, § 91*—when contract not annulled by seller. In an action by a vendor to recover the purchase price of goods not manufactured by it which were sold under a contract containing no express warranty or clause permitting the return of the goods in case they were found to he defective, a letter from plaintiff to defendant suggesting that the goods he sent to the manufacturer for testing and assuring defendant that such manufacturer would replace the goods if found defective does not amount to a request to return the goods nor amount to an annulment of the contract, especially where plaintiff later informed defendant that the goods had been tested and no defects found. 8. Sales, § 283*—when no question for jury regarding warranty. In an action to recover for goods sold and delivered, where the defense is a breach of warranty of the goods sold, there is nothing to submit to the jury in regard to the warranty where there is no evidence that the contract was effectively rescinded, or of defendant’s damages as a result of the alleged breach.